United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 14-3035
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

          Leopoldo Gamma-Deleon

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 14-3063
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

          Leopoldo Gamma-Deleon

   lllllllllllllllllllll Defendant - Appellant
                   ____________

 Appeals from United States District Court
for the Northern District of Iowa - Sioux City
               ____________
                             Submitted: March 13, 2015
                               Filed: March 25, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, Leopoldo Gamma-Deleon directly appeals the
sentences imposed by the district court1 in his criminal case and in his supervised-
release revocation proceeding. After careful review, we affirm.

       While serving a 3-year term of supervised release, Gamma pleaded guilty to a
new federal indictment for illegally reentering the country having been previously
deported after an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a) and
(b)(2). At his combined sentencing and revocation hearing, the district court imposed
consecutive prison sentences of 41 months on the reentry conviction, and 24 months
on the supervision revocation. In a brief filed under Anders v. California, 386 U.S.
738 (1967), counsel argues that the 65-month aggregate sentence was substantively
unreasonable.

       We find no abuse of discretion in the sentences imposed. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (this court reviews sentence
under deferential abuse-of-discretion standard); United States v. Miller, 557 F.3d 910,
915-16 (8th Cir. 2009) (this court reviews revocation sentence using same standards
it applies when reviewing initial sentence). The district court adequately considered
the 18 U.S.C. § 3553(a) factors; identified relevant sentencing factors, including

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
Gamma’s recidivism and prior deportations; and did not commit a clear error of
judgment in weighing the factors. See United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (outlining substantive reasonableness test); Miller, 557 F.3d
at 917 (same test for substantive review of revocation sentence); Feemster, 572 F.3d
at 464 (substantive review is narrow and deferential to sentencing court); see, e.g.,
United States v. Ceballos-Santa Cruz, 756 F.3d 635, 637-38 (8th Cir. 2014) (per
curiam) (affirming top-of-Guidelines-range revocation sentence for illegally
reentering country). The court also did not abuse its discretion by ordering that the
sentences be served consecutively. See U.S.S.G. §§ 5G1.3(c), comment. (n.3(C)), &
7B1.3(f); United States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996) (standard of
review).

       An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issues for appeal. Accordingly, we affirm the
judgments of the district court, and we grant counsel’s motions to withdraw, subject
to counsel informing appellant about the procedures for seeking rehearing from this
court and for filing a petition for writ of certiorari.
                        ______________________________




                                         -3-